DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed January 13, 2022.  Claims 8-13 have been amended.  Claims 15-18 are newly added.  Claims 8-18 are currently pending and under examination.

This application is a national phase of PCT International Patent Application No. PCT/MX2019/000005, filed January 30, 2019, and claims priority to Mexican Patent Application No. MX/a/2018/002063, filed February 19, 2018.

Withdrawal of Objections/Rejections:

	The objection to claim 8, is withdrawn.
	The previous rejection of claims 8-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 8-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, is withdrawn.
	The rejection of claims 8-14 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more, is withdrawn.

The rejection of claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over Lopez-Cervantes et al., is withdrawn.

New Objections/Rejections Necessitated by Amendment:

Claim Objections

Claims 8, 15, 16, and 18 are objected to because of the following informalities: the limitation “1 to 1.3 times of the lethal dose” (emphasis added), should instead read “1 to 1.3 times the lethal dose”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The invention appears to employ novel biological materials, specifically the consortium of microorganisms deposited under accession number CM-CNRG TB46.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to 
      the Commissioner upon request;

(b) all restrictions upon availability to the public will be irrevocably removed upon 
     granting of the patent;


     years after the last request or for the effective life of the patent, whichever is longer;

(d) a test of the viability of the biological material at the time of deposit will be made 
     (see 37 C.F.R. § 1.807); and

(e) the deposit will be replaced if it should ever become inviable.


Applicant's attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that "the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination."  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further with regard to claims 8, 15, 16, and 18, these claims recite a “consortium of microorganisms” which is created by the noted process, wherein “all of any resistant strains of the microorganisms of the consortium are resistant to 1 to 1.3 times of the lethal dose of thiodicarb and bifenthrin” (emphasis added).  These claims are indefinite, because as currently recited, it is unclear if the consortium is required to be made up of strains resistant to 1 to 1.3 times the lethal dose of thiodicarb and bifenthrin, or not.  To overcome this rejection, it is suggested that this limitation instead be wherein subsequent to the exposures of thiodicarb and bifenthrin, “
Additionally with regard to claims 8, 15, 16, and 18, these claims are indefinite, because the contents of the consortium of microorganisms are unclear.  These claims recite that the consortium was deposited with the Institudo Nacional de Investigaciones Forestales, Agricolas y Pecuarias under accession number CM-CNRG TB46.  However, it is also recited in these claims that the Clostridium pasteuranium, Bacillus thuringiensis, Bacillus megaterium, Bacillus subtillis, Azotobacter vinelandii, Rhizobium sp., and combinations thereof.  The consortium cannot be both a deposited consortium, which has a fixed combination and concentration of microorganisms, and at the same time include only two of the six microorganisms included in the deposited consortium, and in any percentage.  The consortium as deposited under accession number CM-CNRG TB46 appears to include specifically 15% Clostridium pasteuranium, 20% Bacillus thuringiensis, 20% Bacillus megaterium, 15% Bacillus subtillis, 15% Azotobacter vinelandii, and 15% Rhizobium sp. (see original claim 9).  To overcome this rejection, it is suggested that the consortium be referred to only as that deposited under accession number CM-CNRG TB46, and the limitation including two or more microorganisms be removed.  
Claims 15 and 18 recite in relevant part “wherein the resistant strains of the microorganisms are present in the following percentages: Clostridium pasteuranium 15%, Bacillus thuringiensis 20%, Bacillus megaterium 20%, Bacillus subtillis 15%, Azotobacter vinelandii 15%, and Rhizobium sp.”  These claims are indefinite, because recitation of “the resistant strains of the microorganisms” makes it unclear what microorganisms are included or excluded from the consortium.  As written, it appears that more than just “the resistant strains” of microorganisms are present in the consortium.   
Additionally with regard to claims 15 and 18, and the limitation “wherein the resistant strains of the microorganisms are present in the following percentages: Clostridium pasteuranium 15%, Bacillus thuringiensis 20%, Bacillus megaterium 20%, Bacillus subtillis 15%, Azotobacter vinelandii 15%, and Rhizobium sp.,” as noted previously, the consortium as deposited under accession number CM-CNRG TB46 appears to include specifically 15% Clostridium pasteuranium, 20% Bacillus thuringiensis, 20% Bacillus megaterium, 15% Bacillus subtillis, 15% Azotobacter vinelandii, and 15% Rhizobium sp. (see original claim 9).  As such, the noted limitation further renders the contents of the consortium unclear.  To overcome this rejection, it is suggested that either this limitation be removed, or instead recite “wherein the consortium as deposited under accession number CM-CNRG TB46 consists of 15% Clostridium pasteuranium, 20% Bacillus thuringiensis, 20% Bacillus megaterium, 15% Bacillus subtillis, 15% Azotobacter vinelandii, and 15% Rhizobium sp.”
Claim 9 and 17 are likewise indefinite, because the contents of the consortium of microorganisms are unclear.  As noted, the consortium as deposited under accession number CM-CNRG TB46 appears to include specifically 15% Clostridium pasteuranium, 20% Bacillus thuringiensis, 20% Bacillus megaterium, 15% Bacillus subtillis, 15% Azotobacter vinelandii, and 15% Rhizobium sp. (see original claim 9).  As such, these claims render the contents unclear.  To overcome this rejection, it is suggested that either these claims be cancelled, or instead these claims recite “wherein the consortium as deposited under accession number CM-CNRG TB46 consists of 15% Clostridium pasteuranium, 20% Bacillus thuringiensis, 20% Bacillus megaterium, 15% Bacillus subtillis, 15% Azotobacter vinelandii, and 15% Rhizobium sp.”
   Claim 10 as amended recites that “the microorganisms are grown on a growth media composition comprising….”  This claim is indefinite, because it is unclear if the consortium of microorganisms is to be grown on this growth media prior to the process of exposure to thiodicarb and bifenthrin, if this growth media is utilized for the consortium during the process of exposure to thiodicarb and bifenthrin, or if this step is intended to be performed on separate microorganisms before the consortium is even formed.  
Clostridium pasteuranium, 20% Bacillus thuringiensis, 20% Bacillus megaterium, 15% Bacillus subtillis, 15% Azotobacter vinelandii, and 15% Rhizobium sp. (see original claim 9).  The consortium cannot be both a deposited consortium, which has a fixed combination and concentration of microorganisms, and at the same time also include microorganisms in amounts that are varied depending on agriculture growth and requirements of a particular crop.      
Claims 11, 12, and 14 are included in this rejection, as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.

Conclusion

No claims are allowable.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653